                                                                 1



 1                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
 2

 3   SECURITIES AND EXCHANGE           )
     COMMISSION,                       )
 4                                     )
                      Plaintiff        )
 5                                     )   CA No. 18-11926-PBS
               -VS-                    )   Pages 1 - 51
 6                                     )
     GREGORY LEMELSON, et al,          )
 7                                     )
                      Defendants       )
 8

 9
                  MOTION HEARING/SCHEDULING CONFERENCE
10
                  BEFORE THE HONORABLE PATTI B. SARIS
11                 UNITED STATES CHIEF DISTRICT JUDGE

12

13

14

15
                                   United States District Court
16                                 1 Courthouse Way, Courtroom 19
                                   Boston, Massachusetts 02210
17                                 December 6, 2018, 11:20 a.m.

18

19

20

21

22
                         LEE A. MARZILLI
23                   OFFICIAL COURT REPORTER
                  United States District Court
24                 1 Courthouse Way, Room 7200
                        Boston, MA 02210
25                        (617)345-6787
                                                                2



 1   A P P E A R A N C E S:

 2        ALFRED A. DAY, ESQ. and MARC J. JONES, ESQ.,
     United States Securities and Exchange Commission,
 3   33 Arch Street, 23rd Floor, Boston, Massachusetts,
     02110-1424, for the Plaintiff.
 4
          DOUGLAS S. BROOKS, ESQ., Libby Hoopes, P.C.,
 5   399 Boylston Street Suite 200, Boston, Massachusetts, 02116,
     for the Defendants.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                         3



 1                          P R O C E E D I N G S

 2             THE CLERK:    Court calls Civil Action 18-11926, SEC

 3   v. Lemelson, et al.    Could counsel please identify

 4   themselves.

 5             MR. DAY:     Good morning, your Honor.     Alfred Day

 6   for plaintiff, the Securities and Exchange Commission.        With

 7   me is Marc Jones.

 8             MR. JONES:     Good morning, your Honor.

 9             THE COURT:     Good morning.

10             MR. BROOKS:     Good morning, your Honor.    Doug

11   Brooks for the defendants.

12             THE COURT:     Good morning.   So it's your motion.

13             MR. BROOKS:     Thank you, your Honor.     I want to be

14   clear, first, why we're here, and I want to take, as I

15   anticipate, what the SEC put in their opposition what

16   they're going to argue, but our arguments about why this

17   case should be dismissed on 12(b)(6), as to the four

18   statements that we now know are at issue, are based on the

19   four corners of the complaint and the documents incorporated

20   therein by reference.    I think it's important to keep in

21   mind that the SEC's entire scienter allegations, for

22   instance, are based on what they say is -- are based on the

23   documents that we have attached.    They say that the scienter

24   is obvious because Lemelson --

25             THE COURT:     Can I start off by asking the basic
                                                                      24



 1   case.   Your Honor, the Commission alleges that the

 2   defendants engaged in a form of market manipulation called a

 3   "short and distort" scheme.     The four material

 4   misrepresentations that we're talking about here today are

 5   part of that scheme, but they're also independently

 6   actionable as material misrepresentations under Exchange Act

 7   Rule 10b5-B.    Defendant's motion doesn't address our

 8   allegation that this was a scheme under Exchange Act

 9   Rule 10b5-A and C.    So I just want to be clear at the outset

10   what we're talking about here today, which is the 10b5-B

11   allegations, and that's why I believe defendants have

12   focused on the elements of falsity and materiality.

13              THE COURT:    I don't understand what you just said.

14   So you're saying I can't just think about these four

15   statements because you're alleging a broader scheme?

16              MR. DAY:     Well, it's not that you can't think

17   about them, your Honor, obviously, but the --

18              THE COURT:    Even if I agree with him on every

19   single one of these points, you still have a cause of

20   action?

21              MR. DAY:     Not necessarily, but the point is that

22   the defendants haven't challenged -- if these statements, if

23   any of these statements stay in the case, they haven't

24   challenged the sufficiency of our scheme allegations under

25   10b5-A and C.    So I just want to be clear that this is not
                                                                         25



 1   just a 10b5-B case.       It's also a 10b5-A and C case.

 2                THE COURT:    But you are saying, even if I agree

 3   with him on all of these, you still have a case?

 4                MR. DAY:     Not necessarily, your Honor.   I think,

 5   if all of the misstatements went away, there's not a lot of

 6   other conduct that we've alleged in the complaint, but I

 7   just want to be clear that there are multiple theories in

 8   this case.

 9                Addressing the misstatements that were discussed

10   previously, regarding Promacta, the misstatement about

11   Promacta, our argument is that that misstatement was

12   material because it suggested that the major source of

13   revenue for the company was about to become obsolete, was

14   about to go away.       A reasonable investor would necessarily

15   consider it material to know that 70 percent of the revenue

16   of a company was on the brink of obsolescence.

17                The argument that I'm hearing from the defense in

18   their reply brief and today is drawing a distinction without

19   a difference between the investor relations firm and the

20   company itself.     To the extent that there is a dispute

21   somewhere down the road about whether the investor relations

22   firm was authorized or was acting as an agent, that has to

23   await fact discovery and a decision on the merits.         That is

24   not something that can be decided at the motion to dismiss

25   stage.
                                                                  52



 1                       C E R T I F I C A T E

 2

 3
     UNITED STATES DISTRICT COURT )
 4   DISTRICT OF MASSACHUSETTS    ) ss.
     CITY OF BOSTON               )
 5

 6

 7             I, Lee A. Marzilli, Official Federal Court

 8   Reporter, do hereby certify that the foregoing transcript,

 9   Pages 1 through 51 inclusive, was recorded by me

10   stenographically at the time and place aforesaid in Civil

11   Action No. 18-11926-PBS, SEC v. Gregory Lemelson, et al, and

12   thereafter by me reduced to typewriting and is a true and

13   accurate record of the proceedings.

14             Dated this 15th day of February, 2019.

15

16

17

18

19                  /s/ Lee A. Marzilli
                    __________________________________
20                  LEE A. MARZILLI, CRR
                    OFFICIAL COURT REPORTER
21

22

23

24

25
